Dismissed and Memorandum Opinion filed May 17, 2012.




                                           In The

                        Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00317-CR
                                     ____________

                        ADRIAN ROBERT GILLUM, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 177th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1317707


                           MEMORANDUM OPINION

       Appellant entered a guilty plea to theft. In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on March 13, 2012, to
confinement for 180 days in the Harris County Jail. Appellant filed a pro se notice of
appeal. We dismiss the appeal.

       The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea bargain case, and the defendant has no right of appeal. See
Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s certification.
See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                            2